DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,986,421 to Sipila et al (Sipila et al). Sipilia et al teaches a concentrate  burner (4) provided over a reaction shaft (2) of a copper smelting furnace (1) comprising a raw material supply (6) supplying a starting material and a separately provided additive material supply (13 in figure 2 for example) supplying an additive material to the supply material, thereby showing all aspects of claims 1 and 6
With respect to claim 8, Sipila et al shows a dispersion cone (10) at the bottom of a lance (9) and where the raw material supply portion has an outlet above the dispersion cone.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sipila et al, as applied to claim 6 above, further in view of JP 2005-008965A (JP’965). As applied to claim 6 above, Sipila et al shows all aspects of the above claim except to specifically teach that the additive includes an Fe source. JP’965 teaches, in the Applicant provided English language translation, that at the time the invention was filed it was known in the copper smelting art to introduce an Fe material as an additive in order to reduce build up of undesirable slag products in the furnace. Since reduction of undesirable slag build up would also be desirable in the method of Sipila et al, motivation to include the metallic Fe additive of JP’965 in the method of Sipila et al as taught by JP’965, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Response to Arguments
Applicant's arguments filed on 4/26/2022 have been fully considered but they are not fully persuasive. Initially it is noted that Applicant’s amendments are sufficient to overcome the previous rejections under 35 USC 112, and the rejection of the claims over Lahtinen et al. These rejections have been withdrawn. 
However. Applicant’s argument that Sipila et al provides the additive material wit supplementary air is not persuasive since the instant claims allow for such an arrangement. 
Applicant’s further argument that Sipila et al does not teach an additive supply portion in a chute over the raw material supply portion is not persuasive since as recited in the above rejection, Sipila et al specifically shows this feature.
Finally, Applicant’s argument that Sipila et al does not show the mixing of the additive and the raw material is not persuasive since a) this feature is not recited in claims 1, 5-7 or 9 and b) with respect to claim 8, mixing of the additive and raw materials is stated to occur in Sipila et al (see the abstract for example).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk